Citation Nr: 1409079	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  08-33 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for service-connected lumbosacral strain with lumbosacral spine degenerative joint and disc disease status post laminectomy and fusion. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1989 to June 1991. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver Colorado.

The case was previously before the Board in December 2011, and was remanded for further development.  It has returned to the Board for further appellate action.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected low back disability is not shown to be productive of: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the Veteran's lumbosacral strain with lumbosacral spine degenerative joint and disc disease status post laminectomy and fusion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, Diagnostic Code 5237-5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in November 2005, March 2006, and July 2006 letters.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records. The Veteran was afforded VA medical examinations in August 2006 and March 2012.  The Board finds that these VA examinations are adequate.  Each of the examination reports considered the Veteran's medical history, including his lay statements; described the Veteran's back disability in sufficient detail; and fully described the functional effects caused by the Veteran's back disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The rating schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), except for intervertebral disc syndrome, which is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  In this case, the evidence demonstrates that the Veteran has intervertebral disc syndrome.  Therefore, the Board will consider whether a rating under Diagnostic Code 5243 is warranted. 

Under the General Rating Formula, a 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2), Note (4).

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In a July1993 rating decision, service connection was granted and a 10 percent disability rating was assigned for a lumbosacral strain.  The Veteran filed an increased rating claim in March 2003, which was denied by the RO in an August 2003 rating decision.  In September 2005, the Veteran filed another increased rating claim.  In connection with this claim, the Veteran submitted medical evidence reflecting a diagnosis of degenerative disc disease.  In a February 2007 rating decision, the RO granted service connection for lumbosacral spine degenerative joint and disc disease status post laminectomy and fusion.  The RO reasoned that it is VA policy to recognize degenerative joint and disc disease as a natural progression from a lumbosacral strain.  Evaluating the Veteran's lumbosacral spine degenerative joint and disc disease status post laminectomy and fusion with his lumbosacral strain, the RO assigned a single 10 percent disability rating effective September 30, 2005.  The Veteran seeks a higher rating. 

Private treatment records reveal that the Veteran injured his lower back in a work-related accident in February 2003. 

To resolve his back pain, the Veteran underwent surgical fusion of the L4-S1 in May 2004. 

Post-surgery treatment records from September 2004 to December 2004 show improvement in back pain.  In September 2004, the Veteran was seen by a private physician, who noted that he was making slow and steady progress following the surgery.  By December 2004, the private physician concluded that the Veteran had reached his maximum medical improvement. 

The Veteran was seen by his primary care physician in November 2004, where he reported that he was doing "reasonably well."  The physician noted that the Veteran's gait was normal and there was no tenderness at the surgical incision site.  However, the Veteran's range of motion was still limited.  The diagnosis was lumbar annular tear.  The physician concluded that no further treatment was needed. 

Worker's compensation records from December 2004 reveal gross limitation of the lumbar spine.  The Veteran's forward flexion was to 15 degrees, extension was to 10 degrees, left lateral flexion was to 10 degrees, and right lateral flexion was to 10 degrees.  The worker's compensation examiner noted that the Veteran's gait was normal and there was no significant tenderness to palpation over the incision site.  The diagnosis was lumbar disk annular tears, L4-5, L5-S1, status post lumbar fusion and degenerative disc disease.  The examiner concluded that the Veteran needed no further treatment of back pain beyond analgesic medications and self-guided strengthening and conditioning. 

An independent medical evaluation was performed in March 2005.  The Veteran reported weakness, fatigue, and back pain, which he rated as a 3 or 4 out of 10.  The Veteran denied radiation to the leg or paresthesia.  The examiner noted mild tenderness over the posterior superior iliac spine.  A neurological examination revealed 5/5 lower extremity strength.  Sensation was intact to light touch in both legs and reflexes were 2 + patella and 1+ Achilles.  The independent medical examiner found no clinical evidence of radiculopathy.  The examiner measured the Veteran's range of motion; however, his method of measuring limitation of motion is not consistent with the method used by VA.  Therefore, the examiner's findings regarding the Veteran's range of motion will not be considered in determining whether the Veteran is entitled to an increased rating. 

The Veteran was afforded VA examinations in August 2006 and March 2012.  At the August 2006 examination, the Veteran complained of back pain, which he rated as 3 out of 10.  He reported that prolonged standing for more than two hours and walking for an extended period of time increases back pain.  The Veteran also stated that he experiences flare ups when he twists his back.  X-ray findings showed postoperative changes of the extensive laminectomy at L4-L5.  The Veteran's forward flexion was to 75 degrees, extension was to 20 degrees, left lateral flexion was to 20 degrees, right lateral flexion was to 20 degrees, right rotation was to 30 degrees and left rotation was to 30 degrees.  There was no objective evidence of pain or additional limitation after repetitive testing.  The diagnosis was lumbosacral spine, status post laminectomy and fusion, with residuals of well-healed scar.

At the March 2012 examination, the Veteran complained of constant back pain, which he rated as a 5 or 6 out of 10.  The Veteran's forward flexion was to 85 degrees, with pain at 85 degrees, extension was to 30 degrees, left lateral flexion was to 20 degrees, with pain at 20 degrees, right lateral flexion was to 25 degrees, with pain at 25 degrees, right rotation was to 30 degrees and left rotation was to 30 degrees.  The examiner noted that the Veteran had functional impairment of his low back, including less movement than normal and pain on movement. 

The Board finds that a higher rating is not warranted based on the Veteran's forward flexion.  At the August 2006 examination, the Veteran's forward flexion was to 75 degrees.  The Veteran's range of motion was not accompanied by pain or additionally limited after repetitive testing.  During the March 2012 VA examination, the Veteran's forward flexion was to 85 degrees, with pain at 85 degrees.  However, the Veteran's forward flexion was not additionally limited by repetitive testing.  The weight of the evidence, even considering pain, demonstrates that the Veteran has forward flexion of the thoracolumbar spine greater than 60 degrees.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted on this basis. 

A rating in excess of 10 percent is also not warranted based on the combined range of motion of the thoracolumbar spine.  At the August 2006 VA examination, the Veteran presented with the following range of motion: 75 (forward flexion) +20 (extension) + 20 (left lateral flexion) + 20 (right lateral flexion) + 30 (right rotation) + 30 (left rotation) = a total of 195.  The VA examiner noted that the Veteran's range of motion was not accompanied by any pain.  At the March 2012 VA examination, the Veteran demonstrated the following range of motion:  85 (forward flexion, with pain at 85 degrees) +30 (extension) + 20 (left lateral flexion, with pain at 20 degrees) + 25 (right lateral flexion, with pain at 25 degrees) +30 (right rotation) + 30 (left rotation) = a total of 220.  Pain was observed during forward flexion, right lateral flexion, and left lateral flexion.  The Veteran's range of motion was not additionally limited following repetitive testing.  As the Veteran's combined range of motion of the thoracolumbar spine, even considering pain, is greater than 120 degrees, a rating in excess of 10 percent is not warranted on this basis.

The evidence also does not indicate that the Veteran experienced muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour.  The November 2004 and December 2004 private examinations revealed a normal gait.  The August 2006 VA examiner noted that the there was no evidence of muscle spasms or tenderness.  Likewise, the March 2012 VA examiner noted that there were no muscle spasms or guarding.  Therefore, the evidence of record does not show that a rating in excess of 10 percent is warranted for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

Further, a rating under Diagnostic Code 5243 is not warranted.  The evidence does not demonstrate incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  The Veteran denied experiencing any incapacitating episodes within the past 12 months during the August 2006 examination.  Medical evidence submitted since the August 2006 examination does not reveal complaints of incapacitating episodes. 

Additionally, the Board finds that a separate rating for neurological abnormality is not warranted.  The March 2005 private neurological examination revealed no signs of neurological abnormalities.  Lower extremity strength testing was normal.  Sensation was intact to light touch in both legs and reflexes were 2 + patella and 1+ Achilles.  The examiner found no clinical evidence of radiculopathy.  Likewise, the August 2006 VA examination revealed no signs of neurological abnormalities.  The Veteran denied radiation in the legs.  Although, knee and ankle jerks were to 1+, straight leg raising was negative.  The sensory examination was intact to pinprick and no focal weakness was observed by the VA examiner.  At the March 2012 VA examination, knee and ankle jerks were also to 1+.  However, the Veteran exhibited normal motor strength and sensory function in the lower extremities.  Straight leg raising was negative.  Muscle strength testing was normal.  The March 2012 VA examiner did find any signs of radiculopathy or neurological abnormalities.  

The Board also finds that a staged rating is not warranted in this case.  During the March 2005 private examination, the Veteran's range of motion was extremely limited.  His forward flexion was to 15 degrees, extension was to 10 degrees, left lateral flexion was to 10 degrees, and right lateral flexion was to 10 degrees.  However, the evidence of record shows that this limitation of motion was temporary.  By August 2006, the Veteran's range of motion improved, where his forward flexion was to 75 degrees, extension was to 20 degrees, left lateral flexion was to 20 degrees, right lateral flexion was to 20 degrees, right rotation was to 30 degrees and left rotation was to 30 degrees.  Furthermore, there is no additional evidence that demonstrates that the Veteran is entitled to a staged rating for the period of March 2005.  The record as a whole, including the August 2006 and March 2012 VA examinations, show that the Veteran is entitled to no more than a 10 percent disability rating.  Thus a staged rating is not warranted. 

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent rating. 

The Board has considered the Veteran's statements regarding back pain.  The Veteran is competent to report symptoms of pain and the Board finds him generally credible in this regard.  However, the Board finds that the evidence does not reflect that the Veteran's pain causes functional impairment warranting a higher rating.  The August 2006 VA examination report noted that Veteran's range of motion was not accompanied by pain.  The March 2012 VA examination indicated forward flexion at 85 degrees, with pain at 85, right lateral flexion to 25 degrees, with pain at 25 degrees, and left lateral flexion to 20 degrees, with pain at 20 degrees.  However, the Veteran did not exhibit any functional loss due to pain on repetitive motion testing.  The March 2012 VA examiner noted that the Veteran "displayed no pain behavior that would be consistent with the level of pain that he describes" and that the Veteran "does not have significant limitations that are imposed upon him by the lumbar condition."  In determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Therefore, the Board finds that finds that even considering pain, the Veteran is not entitled to a rating in excess of 10 percent for his thoracolumbar spine.  

The Board has also considered whether referral for extraschedular consideration is indicated.  The discussion above reflects that the symptoms of the Veteran's back disability (mainly pain) is contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.


ORDER

Entitlement to an increased rating in excess of 10 percent for lumbosacral strain with lumbosacral spine degenerative joint and disc disease status post laminectomy and fusion is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


